—Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Kings County (George, J.), imposed May 13, 1998, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant knowingly, intelligently, and voluntarily waived, without limitation, the right to appeal her conviction and sentence (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). Since the defendant was informed of the maximum sentence which would be imposed pursuant to the plea agreement, her general waiver of the right to appeal encompasses her claim that the agreed-upon sentence, which was, in fact, imposed, was excessive (see, People v v Lococo, 92 NY2d 825). Bracken, P. J., Altman, McGinity and H. Miller, JJ., concur.